Case: 12-13479    Date Filed: 11/15/2012   Page: 1 of 4

                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-13479
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:09-cr-00306-TJC-MCR-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus


SHARON KELLER BAKER,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (November 15, 2012)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Appellant Sharon Keller Baker appeals the district court’s modification of
              Case: 12-13479     Date Filed: 11/15/2012    Page: 2 of 4

her conditions of supervised release, following her failure to comply with her

original conditions of supervised release. As part of her original sentence, Baker

was required to spend five months in a Residential Re-Entry Center program. She

was unsuccessfully discharged from Keeton, her assigned program, before the

completion of her term.

      On appeal, she argues that the district court abused its discretion by finding

that she violated her conditions of supervised release for failing to complete her

five-month program at Keeton. She contends that Keeton failed to provide her

with notice and a hearing, as was required by Keeton’s handbook, before

discharging her from the program. She asserts that this was a violation of her due

process rights, and she should not have been found to be in violation of her

supervised release.

      We review the modification of supervised release under 18 U.S.C. § 3583(e)

for abuse of discretion. See United States v. Zinn, 321 F.3d 1084, 1087 (11th Cir.

2003) (noting that court reviews the district court’s sentence of supervised release

for abuse of discretion); see also United States v. Copeland, 20 F.3d 412, 413

(11th Cir. 1994) (stating that court reviews for abuse of discretion a district court’s

conclusion that an appellant violated the terms of his supervised release). This

standard of review recognizes the range of possible conclusions that a district


                                           2
                Case: 12-13479   Date Filed: 11/15/2012   Page: 3 of 4

court may reach, and “we must affirm unless we find that the district court has

made a clear error of judgment, or has applied the wrong legal standard.” United

States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      Rule 32.1 of the Federal Rules of Criminal Procedure permits a district

court to modify the conditions of supervised release after holding a hearing at

which the individual has the right to counsel and an opportunity to make a

statement and present any mitigating information. Fed.R.Crim.P 32.1(c)(1). The

district court’s disposition of the case is governed by 18 U.S.C. § 3583.

Fed.R.Crim.P 32.1(d). Under § 3583, after considering the factors listed at 18

U.S.C. §§ 3553(a)(1), 3553(a)(2)(B)-(D), and 3553(a)(4)-(7), a district court may

“modify, reduce, or enlarge the conditions of supervised release, at any time prior

to the expiration or termination of the term of supervised release.” 18 U.S.C.

§ 3583(e)(2).

      We conclude from the record that the district court did not abuse its

discretion in modifying the conditions of Baker’s supervised release. Baker failed

to fulfill her five-month term at Keeton before she was unsuccessfully discharged

from the program for her poor behavior and rule violations. After allowing her to

present mitigating arguments and considering the § 3553(a) factors, the district

court modified the conditions of Baker’s supervised release. See 18 U.S.C.


                                         3
              Case: 12-13479     Date Filed: 11/15/2012    Page: 4 of 4

§ 3583(d); Fed.R.Crim.P. 32.1. Though Baker argues that Keeton did not afford

her sufficient due process before discharging her from the program, she does not

explain how this constituted an abuse of discretion on the part of the district court.

Because Baker violated her conditions of supervised release and the district court

complied with Rule 32.1 and § 3583(e)(2), we hold the district court did not abuse

its discretion in modifying her conditions of supervised release. Accordingly, we

affirm the district court’s order modifying Baker’s conditions of supervised

release.

      AFFIRMED.




                                          4